Citation Nr: 0108731	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

1.  Entitlement to service connection for bilateral flat feet 
(pes planus).

2.  Entitlement to an increased rating for hypertension with 
an abnormal electrocardiogram (EKG) and tortuosity of the 
thoracic aorta, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of malaria.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954, and from July 1954 to November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 RO decision which denied the 
veteran's claim of service connection for bilateral pes 
planus.  This matter also arises from an August 2000 RO 
decision which denied the veteran's claims for increased 
ratings for hypertension with an abnormal EKG and tortuosity 
of the thoracic aorta, and residuals of malaria.


REMAND

In an October 2000 letter and December 2000 substantive 
appeal, the veteran indicated that he had received treatment 
at St. Vincent Hospital and Medical Center for his service-
connected heart problems (characterized by the RO as 
hypertension with an abnormal EKG and tortuosity of the 
thoracic aorta).  A review of the claims file does not reveal 
any records from St. Vincent Hospital and Medical Center.  
The veteran has also indicated in recent statements 
(including the ones mentioned above) that he has received 
treatment at the VA facility in the Bronx.  The most recent 
VA medical records on file are dated during the first few 
months of 2000, well over 1 year ago.  The Court has held 
that VA treatment records pertaining to the period prior to a 
Board decision are constructively deemed to be before the 
Board.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Because the veteran's 
statements indicate that not all relevant VA and private 
medical records have been associated with the claims folder, 
his claims must be remanded for further development.  On 
remand, a search should be made for any outstanding records 
at St. Vincent Hospital and Medical Center, and the VA 
facilities in New York.

The veteran last underwent a VA hypertension compensation 
examination in March 2000, for the purpose of determining the 
severity of his service-connected hypertension with an 
abnormal EKG and tortuosity of the thoracic aorta.  The March 
2000 examination report reflects that the veteran underwent 
an exercise stress test in January 2000, and the listed level 
of metabolic equivalents (METs) was 5.9.  The March 2000 VA 
examination report also noted that the stress test was 
terminated because the veteran experienced fatigue and chest 
pain; and the EKG portion of the test was deemed 
uninterpretable.  In sum, given the fact that the stress test 
was terminated (apparently, prior to its completion), it is 
unclear as to whether any of the data from the January 2000 
stress test, including the listed METs can be applied to the 
rating criteria.  38 C.F.R. § 4.104, Diagnostic Code 7007.  
(It is also noted that there are no other recent medical 
findings on file which could be used as a substitute to the 
January 2000 stress test findings.)  Because the level of 
METs (or analogous findings) are needed in order to rate the 
veteran's condition, the case must be remanded in order to 
afford the veteran an adequate and current examination 
report.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

It is noted that the veteran's service-connected residuals of 
malaria have not been evaluated in many years; thus, an 
evaluation of this disability is necessary.  Id.  
Additionally, it is noted that the etiology of the veteran's 
bilateral pes planus is unclear.  A VA examination is also 
needed to address this matter.  Id.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers including but not limited to 
the VA facilities in New York, and St. 
Vincent Hospital and Medical Center.  The 
RO should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159.

3.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and etiology of any pes planus.  
The claims folder and a copy of the 
Board's remand must be made available to 
the examiner for review prior to the 
examination.  All findings should be 
reported in detail.  The examiner should 
address the following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have pes planus?
 
c.  If the veteran has pes planus, state 
a medical opinion as to whether the pes 
planus is the result of a disease or 
injury he had in service.

d.  If the veteran has pes planus, state 
a medical opinion as to the time of onset 
of the pes planus.

e.  If, in the opinion of the examiner, 
the time of onset was before the veteran 
began his active service in 1951, or the 
time of onset was between the veteran's 
periods of active service from January 
1954 to July 1954, the examiner should 
state a medical opinion as to whether the 
pes planus increased in severity during 
the veteran's active service.

f.  If, in response to item e, above, the 
examiner dtermines that the veteran's pes 
planus increased in severity in service, 
the examiner should state a medical 
opinion as to whether the increase in 
severity was beyond the natural progress 
of the disease. 

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

4.  The veteran should be scheduled for a 
VA cardiology examination so that the 
severity of his hypertension with an 
abnormal EKG and tortuosity of the 
thoracic aorta may be determined.  All 
indicated testing should be accomplished, 
including X-rays, a stress test, an 
electrocardiogram, and an echocardiogram.  
The claims folder and a copy of this 
remand should be provided to and reviewed 
by the examiner.  Based on his/her review 
of the case, it is requested that the 
examiner express an opinion to the 
following questions:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted.
 
b.  If medically feasible, the veteran 
should be afforded an exercise stress 
test.  The level of METs that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope should be reported.  (If the 
level of METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope 
cannot be reported for medical reasons, 
then the examiner must so state and must 
give an estimation of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.) 

c.  The examiner should state whether or 
not there is angina on moderate exertion.

d.  The examiner should state whether or 
not there is chronic congestive heart 
failure, or residual findings of 
congestive heart failure.

e.  The examiner should state whether or 
not there is left ventricular dysfunction 
with an ejection fraction.  (If so, the 
ejection fraction should be expressed in 
percentages.)

f.  The examiner should state whether 
there is evidence of cardiac hypertrophy 
or dilation on electrocardiogram, 
echocardiogram, or X-ray.

g.  The examiner should state whether the 
veteran's service-connected heart 
disability necessitates the use of 
medication.

5.  The veteran should be scheduled for a 
VA general medical examination so that 
his residuals of malaria may be 
evaluated.  All indicated testing should 
be accomplished, particularly including 
blood tests.  The claims folder and a 
copy of this remand should be provided to 
and reviewed by the examiner.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion to the following questions:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted.
 
b.  The examiner should provide a opinion 
as to whether or not the veteran's 
malaria is an active disease.

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

6.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  Thereafter, the RO should adjudicate 
the veteran's claims in light of all of 
the evidence.  If the claims are denied, 
the veteran and his representative should 
be issued a SSOC (which addresses all of 
the additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

